Citation Nr: 0822178	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
dysthymia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1989 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
granted service connection and a 30 percent rating for 
dysthymia, effective January 22, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a Travel Board hearing at the RO in 
June 2007.  In May 2008, the Board notified the veteran that 
a written transcript of the hearing could not be produced.  
The Board requested that the veteran clarify whether he 
desired to attend another hearing.  

In a response received at the Board in May 2008, the veteran 
requested a hearing before the Board sitting at the RO (i.e. 
Travel Board hearing).  In another correspondence, also date 
stamped the same day in May 2008, the veteran indicated that 
he did not want a hearing.  Attempts to reach the veteran for 
clarification by telephone were not fruitful.  So as not to 
prejudice the veteran, the Board will assume that the veteran 
wishes another hearing.  As the veteran has requested a 
Travel Board hearing, the case must be returned to the RO to 
arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).  



Accordingly, this case is REMANDED for the following:  

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

